

116 HR 7885 IH: RPM Access Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7885IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Ms. Porter (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the CARES Act to clarify authorized uses of provider relief funds, and for other purposes.1.Short titleThis Act may be cited as the Remote Patient Monitoring Access Act or RPM Access Act.2.Clarification of authorized uses of provider relief funds(a)ClarificationTitle VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended in the third paragraph under the heading Office of the Secretary—Public Health and Social Services Emergency Fund by inserting after the fifth proviso the following: Provided further, That funds appropriated under this paragraph in this Act shall be available for the costs associated with furnishing remote patient monitoring services that meet evidence-based practice guidelines or clinical practice guidelines (including but not limited to such guidelines issued by professional medical associations, voluntary health organizations, or agencies of the Department of Health and Human Services (including the National Institutes of Health)) and that meet appropriate patient data security and privacy standards (including but not limited to such standards established under the Health Insurance Portability and Accountability Act of 1996, the National Institute of Standards and Technology Common Security Framework, or the international standard for information security management system ISO/IEC 27001):.(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).